PPG Industries, Inc. One PPG Place Pittsburgh, Pennsylvania 15272 USA www.ppg.com Contact: Bryan Iams PPG Corporate Communications 412-434-2181 bryan.iams@ppg.com Investors : Vince Morales PPG Investor Relations 412-434-3740 vmorales@ppg.com PPG reaches agreement to divest ownership interest in Transitions Optical joint venture Positions Transitions Optical as core business within a leading global optical company Enterprise value of transaction of $3.4 billion; PPG to receive $1.73 billion at closing PPG to reinitiate share repurchase activity PITTSBURGH, July 29, 2013 – PPG Industries, Inc. (NYSE:PPG) today announced it has reached an agreement to divest its 51 percent interest in Transitions Optical to Essilor International, which currently holds a 49 percent interest in the venture. Transitions Optical is a global supplier of photochromic lenses and a consolidated subsidiary of PPG. Essilor will also enter into multi-year agreements with PPG for continuing supply of optical dyes and research and development services and acquire PPG’s optical sunlens business. “
